Mr. Justice Cokock
delivered the opinion of the Court.
Upon an inspection of the record, it appears that the action is properly brought, and that the declaration charges the detention of the horse, whose value is stated at $ 100, and it concludes to the damage of the plaintiff, one hundred, dollars. The verdict is in strict conformity with the pleadings and the lav/. It finds the property to be in the plaintiff, and adds, as all verdicts in detinue do, a finding for the value of the horse if he can not he had. If then proceeds to the damages, and estimates them at $ 100.-— The judgment is entered up for the horse, and damages and costs. The action being for the specific article, that, or the value of it, is not considered as forming any part of the damages. The verdict then is not as was supposed for a greater amount of damages than laid.
The counsel for the defendant also stated in his brief, as a ground for a new trial, that there was no evidence of the amount of damage sustained by the plaintiff. But as it, was merely brought to the view of the Court, and was no» *16much relied o’ti, it is unnecessary to go into a detail of the evidence. It is sufficient fo say that the testimony was of such a character as would, in my opinion, have authorized the jury in estimating the damages at two hundred dollars, had the pleadings*permitted them to go to the extent. The motion is dismissed.
Justices Ñott, Gantt, Johnson and llug'er, concurred.